Citation Nr: 0007182	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased disability evaluation for thoracic 
extradural meningioma with residual paresis of the left lower 
extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from July 1972 to July 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which denied the benefit 
sought on appeal.


REMAND

The present appeal arises from a September 1998 rating 
decision in which the RO continued the 10 percent disability 
evaluation for the veteran's thoracic extradural meningioma 
with residual paresis of the left lower extremity.  
Additionally a 10 percent rating for a tender and painful 
scar has been in effect for many years.  The veteran alleges 
that this evaluation should be increased to reflect more 
accurately the severity of his symptomatology.  The veteran's 
assertion of an increase in the severity of the thoracic 
extradural meningioma with residual paresis of the left lower 
extremity is sufficient to establish a well-grounded claim 
for a higher evaluation pursuant to 38 U.S.C.A. § 5107 (West 
1991).  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
However, having examined the record in support of this claim, 
the Board finds that additional development is required prior 
to further appellate review. 

The record shows that the veteran underwent the removal of a 
thoracic extradural meningioma at the T7-8 interspace in 
February 1976.  A July 1976 VA examination reflects that the 
veteran had a good recovery from the surgery with resolving 
left lower extremity difficulty.  The veteran complained of 
some incoordination of the left leg, weakness of the muscles 
in the left leg and sexual dysfunction, but denied difficulty 
with bladder or bowel functions.  

Treatment records from Kaiser Permanente, Southern California 
Permanente Medical Group, dated February 1996 through July 
1998 show that in January 1997, the veteran sought treatment 
for complaints of weakness in his arms and decreased 
sensation in his mid-back.  It was noted that the veteran had 
a history of a thoracic spinal tumor. 

During a November 1999 Travel Board hearing held before the 
undersigned in Los Angeles, the veteran testified that he 
currently has slight back pain with bending.  The veteran 
also testified that he has constant numbness and tingling in 
his legs and arms.  It also appears that he has constant 
numbness and tingling in his back near the location of his 
previous surgery and in his right shoulder area.  The veteran 
also indicated that his legs are much weaker than they used 
to be and that he has trouble with sphincter control and 
difficulty urinating.  Additionally, the veteran testified 
that he has sexual dysfunction.  Further, the veteran 
testified that he believes his back pain is worse due to a 
metallic artifact that was observed on his February 1997 MRI.  
Specifically, he testified that he believes that the metallic 
object observed in February 1997 has caused nerve damage.  
The veteran indicated that he is not sure whether his 
problems with numbness, tingling, weakness, sphincter control 
and difficulty urinating are related to his back disability.  
However, he believes that the metallic artifact in his back 
is causing an increase in his symptomatology.  The veteran 
reported that he continues to receive treatment for his back, 
bowel and bladder difficulties, and nerve damage at Kaiser 
Hospital in Indian Hill Center in Claremount, California. 

Prior to further review, the Board finds that it would be 
helpful to first obtain all outstanding medical records 
regarding treatment that the veteran has received for his 
service connected thoracic spine impairment  Additionally, 
the Board believes that a current examination would be 
useful.  Therefore, based on the foregoing reasons, the Board 
believes that a remand to the RO is appropriate for the 
following action:

1.  The RO should obtain copies of all 
records from Kaiser Hospital in Indian 
Hill Center in Claremount, California 
regarding treatment the veteran has 
received since July 1998 for the service 
connected thoracic spine impairment with 
symptomatology affecting the left lower 
extremity.  

2.  The veteran should be afforded a 
special VA medical examination to 
determine the nature and severity of his 
service connected thoracic spine 
impairment identified as thoracic 
extradural meningioma with residual 
paresis of the left lower extremity.  The 
veteran's complaints are to be noted and 
the examiner is to comment as to whether 
they are part of the disability for which 
service connection is in effect.  It is 
therefore important that the claims file 
be made available to the examiner for 
review prior to the examination.  The 
examiner is requested to report 
complaints and clinical findings in 
detail.  

3.  The RO should then review and 
adjudicate the issue of an increased 
rating for the veteran's thoracic 
extradural meningioma with residual 
paresis of the left lower extremity.  If 
the decision remains adverse to the 
veteran, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




